Citation Nr: 1210933	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss for the time period prior to January 10, 2011. 

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period from January 10, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to August 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Appeals Management Center (AMC) in Washington, DC, which effectuated the Board's March 2006 decision to grant entitlement to service connection for bilateral hearing loss.  The AMC assigned an initial noncompensable evaluation for bilateral hearing loss, effective October 6, 1998.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999). 

During the course of the appeal, the Veteran relocated to Florida and the claims file was transferred to the custody of the RO in St. Petersburg, Florida, which is now the agency of original jurisdiction. 

In February 2010, the Board remanded this matter to the RO via the AMC for the purpose of scheduling the Veteran for a videoconference hearing. 

In November 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record. 

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication. 


In a January 2011 rating decision, the AMC awarded a 10 percent evaluation for the Veteran's service-connected bilateral hearing loss, effective January 10, 2011.  As noted above, the issues of entitlement to higher disability evaluations based upon an initial grant of service connection remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the January 2011 VA audiology examination report, the examiner specifically indicated that the Veteran was followed at the VA Medical Center (VAMC) in Miami, Florida, for asymmetrical hearing loss, most recently in January 2010.  It was further noted that the Veteran had previously been referred to that ENT clinic for investigation of the asymmetry but had not followed through with the recommendation.  

The claims file reflects that the Veteran has received VA medical treatment from the Broward County VA Outpatient Clinic (VAOPC) in Sunrise, Florida, and the VAMC in Miami, Florida.  Review of the claims file as well as Veteran's Virtual VA records did not contain the VA treatment records referenced in the January 2011 VA examination report.  There are actually no VA treatment records since May 2009.  As such, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected bilateral hearing loss from the Broward County VAOPC for the period from June 2009 to the present and Miami VAMC for the period from December 2008 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in January 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


